DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1, 3, 5, 7-10, 15-20, 27-32, 51, 53, 55, 57, 59, 61, 63, and 65 drawn to a series polymerization process, classified in class C08F, subclass 295/00.
II. 	Claims 2, 4, 6, 11-14, 21-26, 33-38, 52, 54, 56, 58, 60, 62, 64, and 66, drawn to parallel polymerization process, classified in class C08F2, subclass 001.
III. 	Claims 39-50, drawn to ethylene interpolymer, classified in class C08L, subclass 23/0815.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II, I and III, II and III are unrelated. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different modes of operation, different functions, or different effects (MPEP § 806.04, MPEP § 808.01).  In the instant case the different inventions are two different processes of making (invention I and II), and the made product (invention III), which certainly cannot be used together and have completely different modes of operation and different functions, because, for example, the polymers of claim 39 could be made using processes which do not include all of the specific steps of independent process claims 1 and 2.
Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification, restriction for examination purposes as indicated is proper.
Because these inventions are distinct for the reasons given above and the search required for Groups I and II is not required for Group III, restriction for examination purposes as indicated is proper.
A telephone call was made to Mr. Lawrence T. Kale (Reg. No. 69,214) on March 30, 2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. 
Should applicant traverse on the ground that the inventions or species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions or species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C.103 (a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn A. Blackwell can be reached on 5712725772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL BERNSHTEYN/Primary Examiner, Art Unit 1762